DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1, 3, 6, 13-18, and 21 are pending.  Claims 8 and 20 were canceled and claim 21 newly added in the Reply filed 10/25/2020.  Claims 13-18 remain withdrawn.  Claims 1, 3, 6, and 21 are presently considered.

Election/Restrictions
Applicant’s election of Group I (original claims 1-12, drawn to products) in the reply filed on 10/08/2021 was previously acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13-18 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election of Group I was made without traverse in the reply filed on 10/08/2021.
Applicant's original election with traverse of the species of “96 weight percent carvacrol oil and 4% gelatin” as described at ¶[0044] (see, e.g., Reply filed 10/8/2021 at 10) was previously acknowledged in the Action mailed 1/7/2022.  As noted in the previous Action, the originally elected species is therefore understood to be crosslinked nanoparticles comprising 4 wt% Type B gelatin and 96 wt% carvacrol oil as described in the originally filed disclosure (see, e.g., Spec. filed 3/25/2020 at ¶[0044]), and wherein such species corresponds to “the particles which were used in all of the working examples” (see, e.g., Reply filed 10/08/2021 at 10-11 at bridging ¶) as described at ¶[0044] (see, e.g., Reply filed 10/8/2021 at 10), and have “an average diameter of 300 nanometers” (see, e.g., Spec. filed 3/25/2020 at ¶[0046]1).  The species election requirement was made FINAL in the Action mailed 1/7/2022 for reasons set forth therein.  
In view of the amendments filed 10/25/2020, the amended claims are understood to continue reading upon the originally elected species.  Following an extensive search and examination, the originally elected species was again deemed obvious in view of the prior art as applied below.  The updated claim interpretation is set forth below. Per MPEP § 803.02(III)(A), 
Following election, the Markush claim will be examined fully with respect to the elected species and further to the extent necessary to determine patentability. Note that where a claim reads on multiple species, only one species needs to be taught or suggested by the prior art in order for the claim to be anticipated or rendered obvious...
If the Markush claim is not allowable, the provisional election will be given effect and examination will be limited to the Markush claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration.
Accordingly, the claims have been rejected in view of the originally elected species.
Per MPEP § 803.02(III)(A), examination has not been extended to non-elected species at this time.  However, during search and examination of the elected species art pertinent to non-elected species was incidentally discovered.  Although examination has not been extended to non-elected species at this time, the incidentally discovered art has been placed on record below as a courtesy to the Applicant and to facilitate compact prosecution. 
Accordingly, claims 1, 3, 6, and 21 are presently considered.

Priority
	The priority claim to US Provisional Application 62/598,070 filed 12/13/2017 is acknowledged.

Information Disclosure Statement
	The IDS filed 10/25/2022 is acknowledged and presently considered.

Claim Interpretation and Examiner Notes
The claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
Amended claim 1 was substantially amended in the Reply filed 10/25/2020, and is representative of the pending claim scope. Claim 1 was substantially amended to utilize new terminology and limitations.  However, as explained below, it is the Examiner’s understanding that the originally-elected species continues to read upon the pending claim scope as presently amended; this is reasonable because the Applicant previously noted that the elected species corresponded to “the particles which were used in all of the working examples” (see, e.g., Reply filed 10/08/2021 at 10-11 at bridging ¶).  This is further reasonable because an alternative interpretation would suggest that Applicant is attempting to claim a different invention than that previously examined, which would be improper. The applicable and revised interpretations of the new terminology relative to the previous terminology is set forth below. 
As an initial matter, Examiner previously set forth an extensive claim interpretation section with numerous notes and supporting citations evidencing the ordinary skill in the art.  That disclosure (see, e.g., Final mailed 5/11/2022 at pages 4-13) is incorporated into the instant response. 
Claim 1 was amended to recite the term “” in the Reply filed 10/25/2020. The term “gelatin-stabilized composites” is not explicitly defined on record, and is not an art-recognized term.  However, in view of the usage of the term (see, e.g., Spec. filed 3/25/2020 at ¶¶[0019]-[0021], [0048]), it is understood that the term is utilized to encompass, and perhaps be synonymous to the phrase “crosslinked gelatin particles” (see id.).  Per the amendments to instant claim 1, it is understood that such “gelatin-stabilized composites” comprise at least (i) crosslinked Type B gelatin, (ii) essential oil, and (iii) have an “average diameter” of “less than or equal to 500 nanometers” (see amended claim 1).  Accordingly, for purposes of applying the prior art, the term is understood to read upon at least the originally elected species, and specifically upon crosslinked Type B gelatin particles comprising an essential oil.
Claim 1 was amended to recite the modified term “crosslinked Type B gelatin matrix” in the Reply filed 10/25/2020.  The term “crosslinked Type B gelatin matrix” is not present in the originally filed disclosure, not defined on record, and does not correspond to any unique art-recognized definition.  For purposes of applying prior art, the term is understood to refer to the internal portion of a “crosslinked gelatin particles”, wherein the gelatin used is a Type B gelatin.  This is reasonable because the interpretation is consistent with the originally elected species, which is understood to have been “used in all of the working examples” (see, e.g., Reply filed 10/08/2021 at 10-11 at bridging ¶).
Claim 1 was amended to recite the modified term “essential oil entrapped in the crosslinked Type B gelatin matrix” in the Reply filed 10/25/2020. This phrase does not literally appear in the originally filed disclosure, is not defined in the original disclosure, and does not correspond to any unique definition in the prior art.  Accordingly, for purposes of examination, the phrase is interpreted piecemeal, and is reasonably understood to mean that the material of each “crosslinked gelatin particles” at issue (i.e., the “matrix” of the particle), “comprises” an essential oil. This is reasonable because the interpretation is consistent with the originally elected species, which is understood to have been “used in all of the working examples” (see, e.g., Reply filed 10/08/2021 at 10-11 at bridging ¶).
Claim 1 has been amended to recite the following limiting range:
wherein the gelatin-stabilized composites have an average diameter of less than or equal to 500 nanometers.
Examiner notes that “500 nanometers” (and the originally elected 300 nm particle) is considered a “microparticle” or “microgel” per IUPAC definitions because, per IUPAC, the prior art term “microgel” is understood to refer to a “[p]article of gel of any shape with an equivalent diameter of approximately 0.1 to 100µm” (i.e., 100 nm to 100,000 nm)2.  However, the phrase “less than” broadens the claim scope to include any average diameter “less than” 500 nanometers, including nanoparticles and smaller.  The art-recognized IUPAC definition of a nanoparticle or nanogel is a “[p]article of gel of any shape with an equivalent diameter of approximately 1 to 100 nm” (see, e.g., IUPAC_Definitions at 1807 at §§ 3.1.6 and 3.1.10).  Accordingly, as amended, the claims encompass microparticles, nanoparticles, and particles with diameters less than even 0.1 nm (see claim 1).  Accordingly, this broadening amendment substantially expands what sizes of particles are encompassed by the pending claims.  The claim scope is understood to fully encompass the originally elected species.  This definition of “nanoparticle” and “microparticle” are also applied to prior art references unless the reference explicitly provides guidance to the contrary. 
Claim 1 has been amended to specify “Type B gelatin” (see amended claim 1).  However, this is understood to continue reading upon the originally elected species, because the gelatin utilized in the originally elected species is understood to be Type B gelatin (see, e.g., Spec. filed 3/25/2020 at ¶[0044]).  Type B gelatin is a prior art element, and the prior art of Yasmin3 identifies that Type B gelatin shows better potential in terms of drug deliver than type A in gelatin nanoparticles, which are discussed in more detail below.  
Claim 1 refers to “essential oils”.  Essential oils are prior art antimicrobial agents that were previously utilized in gelatin-based products as described by Ramos et al.4 (see, e.g., Ramos at Ramos at 4-5 at bridging ¶, § 2.1 on 5). Ramos notes that, circa 2016,
Recent works have reported the use of alternative techniques for the incorporation of these additives into gelatin by using micro- or nano-encapsulations with the purpose of improving and controlling their release rate.
(see, e.g., Ramos at § 2.1 on 5 at final ¶).  
Accordingly, essential oils were prior art elements, with known utility, that were known for use with gelatin-based encapsulations (see, e.g., Ramos at § 2.1 on 5, Table 1 on 6; see also Shemesh5 at 87108 at col I), and could “enhance the structural and mechanical properties of gelatin” (see, e.g., Ramos at 9 at 1st full ¶, Fig. 3 at page 9).  Accordingly, the general existence, usage, and benefits of adding essential oils to gelatin products was known in the prior art, and artisans were already working on micro- and nano-encapsulation methods for use with adding essential oils into gelatin products circa 2016 (see, e.g., Ramos at § 2.1 on 5 at final ¶).
	Newly added claim 21 is understood to substantially overlap in scope with amended claim 1 as filed 10/25/2022.  Claim 21 differs because it explicitly identifies that “optionally” present antibiotics (see claim 21 at page 7), and because it limits the “average diameter” to “150 to 450 nanometers”.  Accordingly, amended claim 21 is understood to read upon the originally elected species, but to exclude nanoparticles as previously claimed (see claim set filed 10/08/2021; 4/01/2022; and 8/02/2022, each directed to “nanoparticles”). The art-recognized IUPAC definition of a nanoparticle or nanogel is a “[p]article of gel of any shape with an equivalent diameter of approximately 1 to 100 nm” (see, e.g., IUPAC_Definitions at 1807 at §§ 3.1.6 and 3.1.10).  Therefore, claim 21 is understood to exclude prior art nanoparticles.
At amended claim 1 and 21, the “wherein” statement regarding “45% of bacterial cells” is understood to positively recite the expected and intended results satisfied by the structurally complete compound set forth in the body of claim amended claim 1 (see, e.g., MPEP § 2111.04(I)).  This is reasonable, because the recited language does not correspond to any structure/function relationship of record, and is therefore not reasonably interpreted as a functional limitation. 
Additional claim interpretation are set forth below. 

Examiner Note
Per MPEP 2001 and 37 CFR 1.56, there is a duty to disclose information material to patentability. It previously came to the Examiner’s attention that multiple documents known to the inventors and pertinent to the instantly claimed invention had not been identified on record by the Applicants (e.g., Duncan et al.; Gupta et al.; Wang et al., etc., see discussion of the Declaration in Action mailed 8/24/2022).  Applicant was previously advised that all other prior art (poster sessions, presentations, publications, etc.) naming one or more inventors as a coauthor and pertaining to any essential oil, nanoparticle delivery system, or gelatin delivery system satisfying at least one aspect of the claimed invention was material to patentability and informed that these and related documents should be placed on record in an IDS (see, e.g., 37 C.F.R. 1.56(c)-(d)).  However, the IDS filed 10/25/2022 did not contain any poster sessions, presentations, etc.

Withdrawn Claim Rejections
The rejection of claim 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn as moot in view of the cancellation of claim 20. 
The rejection of claim 20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn as moot in view of the cancellation of claim 20. 

New or Revised Claim Rejections Necessitated by Applicant Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 3, 6, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Duncan et al. (Nanoparticle-Stabilized Capsules for the Treatment of Bacterial Biofilms, ACS Nano 2015, 9, 8, 7775–7782 (June 17, 2015); hereafter “Duncan”) in view of Yasmin et al., (Gelatin nanoparticles: a potential candidate for medical applications, Nanotechnol. Rev., vol. 6(2):191-207 (published online Sept. 26, 2016); hereafter Yasmin; cited in previous action), Sridhar et al. (Cross-linking of protein scaffolds for therapeutic applications: PCL nanofibers delivering riboflavin for protein cross-linking, J. Mater. Chem. B, vol. 2:1626-1633 (2014); hereafter “Sridhar”; cited in previous action) and Wang et al. (Effect of photochemical UV/riboflavin-mediated cross-links on different properties of fish gelatin films, J. Food Process Eng., Vol. 40e12536, pages 1-10 (Feb. 15, 2017); hereafter “Wang”; cited in previous action).
Claim Interpretation: The applicable claim interpretation has been set forth above in a separate section above, and those discussions are incorporated herein.  Additional claim interpretations are set forth below. Limitations at amended claim 1 pertaining to formula(III) are reasonably understood to be satisfied wherein GNPs are crosslinked using riboflavin mediated UV irradiation.
Regarding claims 1, 3, 6, 21, and the usage of particles comprising essential oils for the treatment of biofilms, Duncan discloses “nanoparticle-stabilized capsules” for the treatment of biofilms, wherein the nanoparticles comprise essential oils (e.g., peppermint oil and cinnamaldehyde) (see, e.g., Duncan at title, abs).  Therefore, the general concept of oparticles comprising essential oils is not a point of novelty.  Motivation to utilize essential oil containing particles was disclosed: Duncan informs artisans of the need to develop compositions capable of treating biofilms (see, e.g., Duncan at abs, 7775 at col I at 1st ¶, 7780 at col II at § Conclusion), and identifies essential oils as a “promising” means to treat “antibiotic resistant bacteria” (see, e.g., Duncan at abs, 7775 at col I-II at bridging ¶).  Duncan concludes by informing artisans that such compounds “have potential applications as a general surface disinfectant as well as an antiseptic for wound treatment” (see, e.g., Duncan at 7780 at col II at § Conclusion).  Accordingly, in view of Duncan, an artisan would be motivated to utilize nanoparticles comprising essential oils to treat biofilms and antibiotic resistant bacteria.  Duncan identifies an art-recognized problem with the delivery of essential oils: Duncan identifies that nanoparticles address an art-recognized problem with essential oils, namely “[t]he generally poor aqueous solubility and stability of these oils”, which Duncan notes “has substantially limited their widespread application (see, e.g., Duncan at abs, 7775 at col I-II at bridging ¶).  However, Duncan notes that previous attempts to formulate essential oils with delivery vehicles have had limited success because, although the “vehicles improve[] their aqueous stability and increase the antimicrobial activity”, the previously tested “carriers often induc[ed] adverse hemolytic or irritating effects restricting their compatibility with biological tissues” (see, e.g., Duncan at 7775 at col II).  In sum, in view of Duncan an artisan would be motivated to utilize “nanoparticle-stabilized capsules” comprising essential oils for the treatment of biofilms, but would attempt to improve carrier formulations to enhance biological compatibility.
The prior art of Duncan differs from the claimed invention as follows: Duncan does not teach or disclose Gelatin particles (or nanoparticles) or a composition formulation having the specific parameters recited at instant claim 1, 6, or 21.
The problem faced by an artisan is understood to be an attempt to achieve an alternative formulation of the essential-oil comprising nanoparticles of Duncan by finding an alternative nanoparticle delivery system.  Therefore, an artisan would be reasonably directed to the nanoparticle delivery system arts, especially such systems already used in antimicrobial applications.
Yasmin is a review article that summarizes the state of the nanoparticle delivery arts circa September 26, 2016.  Regarding instant claims 1, 3, 6, 21, and the general usage of gelatin nanoparticles, Yasmin discloses that Type B gelatin nanoparticles (GNPs) are prior art elements utilized in drug delivery applications, including in the treatment of microbial infections (see, e.g., Yasmin at title, 191 at abs; 191 at Keywords, 191 at § Introduction, Table 1 on 192 listing biopolymers used in drug delivery, 192 at col I, 193 at col II at § 1.3, 195 at col II at § 2, 195 at Fig. 3, 199 at §§ 2.6-2.8).  Regarding instant claims 1, 21, and the “average diameter” of gelatin nanoparticles, Yasmin explicitly identifies that the term “gelatin nanoparticles (NP)” is used in the Yasmin document to describe any “submicron particles” (see, e.g., Yasmin at 191 at col 2 at 1st partial ¶).  “Submicron” includes all particles less than “1 micron”, and therefore the “gelatin nanoparticles (NP)” described by Yasmin overlap in scope with the instantly claimed ranges at claims 1 and 21.  This is pertinent because, per MPEP § 2144.05(I), where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  Accordingly, the teachings of Yasmin are understood to be applicable to all “submicron” particles.  Therefore, submicron gelatin particles are not a point of novelty, and were known in the art for use in drug delivery applications. 
Gelatin nanoparticles had numerous art-recognized benefits.  Regarding claims 1, 3, 6, 21, and the expected benefits of using gelatin nanoparticles for drug delivery, Yasmin identifies that  “nanoparticles (NPs) have offered immense advantages in improving drug delivery systems in terms of efficacy and potency of drugs” (see, e.g., Yasmin at 191 at col I to col II at bridging ¶), and offer “unique promising properties in terms of drug delivery systems” (see id).  Expected benefits of using gelatin nanoparticles include “increased solubility, bioavailability, and bioactivity” of “[d]rugs or other bioactive ingredients encapsulated in NPs” (see, e.g., Yasmin at 191 at col I to col II at bridging ¶); as well as biodegradability, bioavailability, and low immunogenicity (see, e.g., Yasmin at 191 at col II at 1st full ¶); and gelatin is available at “low cost” (see, e.g., Yasmin at 191-192 bridging ¶, 192-193 at bridging ¶).  Therefore, GNPs are not a point of novelty and have predicted and expected benefits recognized in the art. 
Regarding amended claims 1, 6, 21, and the usage of Type B gelatin, Yasmin discloses that “type B gelatine nanoparticles (GNPs) show better potential in terms of drug delivery than type A” (see, e.g., Yasmin at 192 at col I; see also id. at 191-192 bridging ¶, 192-193 at bridging ¶).  Claim 6 is understood to be fully satisfied by GNPs comprising Type B gelatin (see claim interpretation section above). Therefore, the art provides direct guidance to specifically select and utilize Type B gelatin nanoparticles; furthermore, structures associated with Type B gelatin are not points of novelty.  
Regarding amended claim 1, 21, and the use of a composition comprising “a liquid carrier”, Yasmin identifies that the described nanoparticles may be utilized to administer a drug to a patient via injection (see, e.g., Yasmin at 196 at col II at § 2.2, referring to “drugs administered through [IV] injection”; 197 at § 2.9, referring to injections of GNPs), and one of ordinary skill in the art would readily understand and envisage the use of liquid carriers suitable for delivery of nanoparticles via injection into a patient (see id.; see also id. at 193 at col II at § 1.3 noting solution use, 199 at § 2.7 at col II, and citations [19]-[20] at page 202, discussing gelatin nanoparticle solutions; see also Yasmin at title, 191 at abs; 191 at Keywords, 191 at § Introduction, Table 1 on 192 listing biopolymers used in drug delivery, 192 at col I, 193 at col II at § 1.3, 195 at col II at § 2, 195 at Fig. 3, 199 at §§ 2.6-2.8, generally identifying GNPs for use in the treatment of microbial infections).
Claims 1 and 21 require the presence of Formula (III), which is understood to result from a cross-linking process performed by a photoinitiator (e.g., riboflavin) (see claim interpretation section, including portions incorporated by reference).  Regarding claims 1, 21, Formula (III), and crosslinked GNPs, Yasmin identifies that “Gelatin-based materials need to be cross-linked” in order to render the GNPs insoluble at high temperatures, reduce swelling in water, and to control drug release (see, e.g., Yasmin at 192-193 at bridging ¶; see esp. id. at 193 at col I at 1st partial ¶).  In addition, “[d]rug release” was presumed “to be dependent on the cross-linking density of gelatin” (see id).  Yasmin reasonably informs artisans that GNP crosslinking may be performed by various bifunctional crosslinkers (see, e.g., Yasmin at 193 at col I at 1st partial ¶; see also Yasmin at Fig. 1 on 194, noting “Crosslinking” as a generic step).  However, Yasmin does inform artisans that a “major concern” regarding the general usage of GNPs include the “safety of the cross-linking agents” (see, e.g., Yasmin at 202 at col I at 1st partial ¶).  Therefore, in view of Yasmin, an artisan would appreciate that GNPs could be made using various prior art crosslinkers, but an artisan would be motivated in view of Yasmin to specifically use prior art cross-linkers expected to exhibit desirable safety profiles.  Sridhar and Wang are cited herein to establish the state of the prior art regarding UV-mediated crosslinking of gelatin using riboflavin as a photoinitiator, which permits crosslinking to be performed without the “need for [a] cytotoxic crosslinker” (see Sridhar at 1632 at col I at final ¶).  Sridhar discloses a crosslinking protocol wherein gelatin is crosslinked using a riboflavin photoinitiator (see, e.g., Sridhar at 1626 at col I at abs, Fig. 1 on 1627).  Riboflavin is a natural and water-soluble vitamin that acts to “keep tissues healthy” (see, e.g., Sridhar at 1626 at col II at final two ¶¶), and can be utilized to crosslink gelatin via UV treatment (id).  Sridhar identifies that Riboflavin-mediated crosslinking “is expected to supercede the usage of cytotoxic glutaraldehyde” for crosslinking protocols (see, e.g., Sridhar at 1627 at col I at 1st partial ¶), because such UV/Riboflavin-mediated crosslinking has “no need for [a] cytotoxic crosslinker” (see id. at 1632 at col I at final ¶).  Sridhar informs artisans that protein could be crosslinked with the application of the “novel CXLing protocol”, which is “less toxic and commercially economical” relative to “other CXLing protocols available”, and could be utilized as a tool “for drug delivery” (see, e.g., Sridhar at 1632 at § Conclusion).  Wang is cited herein to establish that crosslinking via “riboflavin mediated UV irradiation” had already been practiced upon gelatin materials in the prior art (see, e.g., Wang at abs), that the mechanism was predictable (see, e.g., Wang at Fig. 1 on 2, 2 at col I at 1st full ¶, 2 at col II at 1st full ¶; see also id. at 4 at col II at 1st partial ¶, identifying that crosslinking depends upon riboflavin concentration), and desirably resulted in improved water resistance and strength properties of gelatin materials (see, e.g., Wang at 8 at § Conclusions).  Therefore, the process of crosslinking gelatin utilizing riboflavin as a photoinitiator was already known and practiced in the prior art, and is therefore not a point of novelty; rather, the prior art process yields the expected and predicted result, namely crosslinked gelatin having crosslinks as shown at instant Formula (III). The selection of such UV-mediated crosslinking of gelatin nanoparticles using riboflavin would therefore predictably and expectedly yield reduced toxicity relative to other art-recognized cross-linkers, and therefore yield a more desirable safety profile as suggested by Yasmin (see, e.g., Yasmin at 202 at col I at 1st partial ¶).
Regarding amended claim 1 and the weight percentages of the crosslinked nanoparticles, Yasmin fairly informs artisans that the size of GNPs, drug solubility, and density of gelatin cross-linking are result-effective variables that impact the efficacy of drug release (see, e.g., Yasmin at 193 at § 1.3, 194 at col I); and further identifies that drug release profiles can be altered by manipulating the size, cross-linker density, and isoelectric points of the particle (see, e.g., Yasmin at 195 at col I at 1st partial ¶).  Therefore, the total amount of essential oil directly impacts the total amount of drug deliverable, whereas the total amount of gelatin directly impacts the maximum possible cross-linking density.  Therefore, the ratio of drug (i.e., essential oil) to gelatin is a result-effective variable that impacts (i) the drug release profile (see, e.g., Yasmin at 194 at col I, discussing the effect of density of cross-linking, which depends on the total gelatin available, and burst versus sustained release); (ii) the maximum amount of drug deliverable (e.g., the less drug per gelatin present, the less total drug is available to be delivered); and (iii) drug release patterns (see, e.g., Yasmin at 195 at Fig, 3).  In sum, an artisan would readily appreciate that each drug-loaded GNP necessarily contained crosslinked gelatin and drug molecules, and understand that the more gelatin present would result in more cross-links and less drug to be delivered, whereas the less gelatin present would result in fewer cross-links and more total drug to be delivered, and a different delivery profile. The minimum amount of drug to be delivered would necessarily and obviously correspond to the minimum therapeutic amount, wherein the minimum amount of gelatin usable would correspond to the minimum amount necessary to form cross-links capable of maintaining the GNP structure under the relevant conditions (temperature, pH, etc.).  It is well-within the ordinary skill in the art to find and determine these two minimums and to test such ranges to identify the optimal ratio of drug (i.e., and essential oil) to gelatin.  Therefore, regarding the weight percentage limitations of the GNPs, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation."  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation."  Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."  Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).  Since Applicant has not disclosed that the specific weight percentages recited at amended claim 1 are for any particular purpose or solves any stated problem, and the prior art teaches that the ratio of drug to gelatin often varies according the desired crosslinking density, desired maximum amount of deliverable drug, and the cross-linking necessary to maintain structural integrity under desired conditions, and the full range of such parameters would be expected to work predictably well, then absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the gelatin nanoparticle drug delivery art. 
Regarding amended claim 1 and the volume percentages of nanoparticle and liquid carrier now claimed, the volume percentage of liquid carrier to essential-oil loaded GNP is understood to reflect a change in concentration.  The prior art teaches a highly similar concentration, namely 2% V/V nanoparticles (see, e.g., Duncan at Figs 2-3 on 7778). Although this does not overlap the volume percentage claimed, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see, e.g., MPEP § 2144.05(I); see also Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)).  The expected and predicted relationship in view of concentration is known to artisans; generally, an increase in the concentration of the active component (here, antimicrobial nanoparticles), is expected to increase the observable activity (e.g., the antimicrobial activity).  Furthermore, per MPEP § 2144.05(II)(A), “[g]enerally, differences in concentration . . . will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration . . . is critical. ‘Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’" (see, e.g., MPEP § 2144.05(II)(A)).  No evidence of criticality of range has been placed on record to date.
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s): 
First, the claimed invention is the obvious combination of prior art elements (i.e., known antimicrobial essential oil(s), known GNP delivery system) according to known methods of using essential oil-nanoparticles taught by Duncan, using GNPs as taught by Yasmin, and cross-linking as taught by Sridhar and Wang, to yield predictable results, namely essential oil-loaded GNPs suitable for use in antimicrobial applications, including the treatment of biofilms, wherein such compounds would predictably provide the benefits described by Duncan, the benefits of the GNP delivery system described by Yasmin, as well as the benefits described by Sridhar and Wang, namely antimicrobial activity against biofilms, increased solubility and bioavailability of the essential oil, as well as enhanced safety profile attributable to the riboflavin-based crosslinking; furthermore, each element would merely perform its art-recognized function in combination as it does separately (see, e.g., MPEP §§ 2143(I)(A), (G)).  
Second, the claimed invention is the simple substitution of the nanoparticle delivery system disclosed by Duncan for the GNP drug delivery system taught by the Yasmin, Sridhar, and Wang; wherein the simple substitution would predictably yield an essential oil-loaded GNP suitable for use in the antimicrobial applications as described by Duncan, wherein such GNP drug delivery system would desirably provide the benefits identified by Yasmin, Sridhar, and Wang (i.e., increased solubility, bioavailability, and bioactivity, as well as low immunogenicity; as well as enhanced safety profile attributable to the riboflavin-based crosslinking); furthermore, the substituted components and their functions were all known in the prior art and would be expected to merely perform their art-recognized function in combination as they do separately (see, e.g., MPEP §§ 2143(I)(B), (G)). 
Third, the claimed invention is the application of a known nanoparticle delivery system (i.e., GNPs as taught by Yasmin, Sridhar, and Wang) used to improve a known nanoparticle delivery system disclosed by Duncan, wherein such use of GNPs would predictably improve the base system of Duncan by incorporating the benefits of the GNP delivery system, including by increasing solubility, bioavailability, and bioactivity of the Essential oil taught by Duncan, as well as having low immunogenicity; as well as exhibiting an enhanced safety profile attributable to the riboflavin-based crosslinking; thereby yielding an improved Essential-oil Nanoparticle composition relative to the compositions disclosed by Duncan (see, e.g., MPEP §§ 2143(I)(C), (D), (G)).  
In sum, it is obvious to use a known drug delivery system to formulate and deliver a known drug (see also, MPEP § 2144.07, noting that selecting a known compound to meet known requirements is obvious). 
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)).  Furthermore it is well-within the ordinary skill in the art to use a known antimicrobial drug delivery system (i.e., GNPs) to deliver a known antimicrobial drug, by formulating antimicrobial drug-loaded GNPs in the manner suggested by the prior art, wherein the resulting antimicrobial drug-loaded GNPs would be suitable for use in antimicrobial applications exactly as expected and predicted in view of the prior art.
Accordingly, claims 1, 3, 6, and 21 are rejected as described above.


Claims 1, 3, 6, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Duncan, Yasmin, Sridhar and Wang as applied to claims 1, 3, 6, and 21 above, and further in view of Feng et al. (Selective Essential Oils from Spice or Culinary Herbs Have High Activity against Stationary Phase and Biofilm Borrelia burgdorferi, Front. Med., (11 October 2017); hereafter “Feng”; cited in previous action) and Kumari et al. (Antifungal and Anti-Biofilm Activity of Essential Oil Active Components against Cryptococcus neoformans and Cryptococcus laurentii, Front. Microbiol., (07 November 2017); hereafter “Kumari”; cited in previous action).
Claim Interpretation: The applicable claim interpretation has been set forth above in a separate section above, and those discussions are incorporated herein.  Additional claim interpretations are set forth below. This rejection addresses additional particulars pertinent to the originally elected species. 
The teachings of Duncan, Yasmin, Sridhar, and Wang as applied to claims 1, 3, 6, and 21 have been set forth above, and those discussions are incorporated into the instant rejection.  
The teachings of Duncan, Yasmin, Sridhar, and Wang differ from the originally elected species as follows: These references do not explicitly teach or reduce to practice nanoparticles loaded with the essential oil of carvacrol, which is present in the originally elected species. 
Feng and Kumari establish that carvacrol was an art-recognized essential oil and prior art element, which was previously utilized in anti-biofilm applications and known in the art to exhibit antimicrobial activity (see, e.g., Feng at title, abs; see, e.g., Kumari at title, abs).  Feng specifically identifies that oregano oil was among the most potent essential oils against B. burgdorferi, wherein carvacrol “was found to be the most active ingredient of oregano oil showing excellent activity against B. burgdorferi stationary phase cells (see, e.g., Feng at abs, 6 at col I-II at § “Carvacrol As a Highly Potent...”, 9 at col I-II at bridging ¶, 9 at col II at 1st full ¶, noting that such essential oils “had remarkable biofilm-dissolving capability”).  Kumari identified that carvacrol was one of the two most active essential oils tested for antibiofilm activity in Cryptococcosis (see, e.g., Kumari at title, abs), and identified carvacrol as among “the most efficient in terms of human safety” (see id.; see also id. at 12-13 at § Conclusion).  Accordingly, in view of Kumari and Feng, an artisan would readily appreciate that carvacrol was a potent essential oil even relative to other essential oils, and would readily appreciate that carvacrol could be utilized in anti-biofilm applications, such as those disclosed by the primary reference.
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s):  It would have been obvious in view of the combination of prior art set forth above to simply substitute the essential oil of carvacrol in place of the essential oils identified by the primary reference (peppermint oil), because both carvacrol and peppermint oil are functional equivalents known in the art for antibacterial activity (see, e.g., MPEP § 2144.06(II)); furthermore, an artisan would be motivated in view of Feng and Kumari to specifically select carvacrol as a preferred essential oil because it exhibited favorable properties in anti-biofilm applications in B. burgdorferi and Cryptococcosis, as well as preferable human safety metrics; therefore, such simple substitution would yield predictable results, namely improved anti-biofilm activity in at least B. burgdorferi and Cryptococcosis (see, e.g., MPEP § 2143(I)(B), (G)). 
Accordingly, claims 1, 3, 6, and 21 are rejected.

Response to Arguments
Applicant's arguments filed 10/25/2022 have been fully considered but they are not persuasive. Applicant addresses the revised rejections set forth above at pages 10-18 of the Reply filed 10/25/2022, and those arguments are addressed below. 
The Examiner’s previous response remains pertinent and is incorporated into the instant response. 
It is the Examiner’s understanding that Applicant again alleges the use of improper hindsight analysis (see, e.g., Reply filed 10/25/2022 at 11 at 1st full ¶). In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Here, Applicant fails to identify any information that was gleaned only from the applicant’s disclosure.  Rather, the prior art, prosecution history, and rejections of record establish that gelatin nanoparticles are prior art elements, used as drug delivery systems, and taught for use with antimicrobial drugs, such as the prior art antimicrobial essential oils.  Accordingly, such arguments are not persuasive. 
It is the Examiner’s understanding that Applicant is alleging that the Examiner failed to establish prima facie obviousness (see, e.g., Reply filed 10/25/2022 at 11 at 2nd full ¶, 16 at 1st ¶, 16-17 at bridging ¶).  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the Examiner has explicitly identified multiple exemplary rationales supporting a determination of obviousness as identified in the MPEP.  Specifically, the rationales include the rationales set forth at MPEP §§ 2143(I)(A), (B), (C), (D), (G), MPEP § 2144.07, and MPEP § 2144.06(II).  However, Applicant has failed to address the merits of each of these rationales with specificity.  Accordingly, clear rationales for establishing prima facie obviousness have been identified on record. 
It is the Examiner’s understanding that Applicants “disagree with the Examiner’s interpretation of Duncan” (see, e.g., Reply filed 10/25/2022 at 11 at 3rd-4th ¶¶).  Each portion of Duncan relied upon by the Examiner has been cited and set forth on record.  Applicant does not specifically dispute that any citation does not support the facts referenced. Rather, it is the Examiner’s understanding that Applicant is alleging that the specifics of gelatin, as a material, cannot be bodily incorporated into the exact method of making silica nanoparticles disclosed in a portion of the Duncan disclosure (see, e.g., Reply filed 10/25/2022 at 11-12 at bridging ¶, 12 at final ¶, 13 at top to final ¶, 14 at 1st partial ¶, 14 at 1st -4th ¶¶, 15 at 1st-2nd ¶¶, 15 at final ¶, 16 at 1st ¶, 18 at 1st ¶).  This is neither disputed nor dispositive of the rejection because the Examiner has not alleged that that gelatin can be bodily incorporated into the method of making silica nanoparticles, and the rejections are not premised upon the bodily incorporation of gelatin into methods of making silica nanoparticles, but rather in view of using gelatin nanoparticles as taught by Yasmin (and the other references) in place of silica nanoparticles.  Therefore, such arguments are not persuasive because:
First, the rejections are not based upon the teachings of Duncan alone, or even Duncan and Yasmin, but rather upon the combined teachings of Duncan, Yasmin, Sridhar, and Wang.  Duncan has not been applied under 35 USC 102 and need not anticipate the claimed invention.  Therefore, in response to applicant's arguments against the references individually (or against less than the combined teachings of all references relied upon by the Examiner), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Second, the difference between Duncan and the claimed invention is explicitly identified in the difference statement of the first rejection:
The prior art of Duncan differs from the claimed invention as follows: Duncan does not teach or disclose Gelatin particles (or nanoparticles) or a composition formulation having the specific parameters recited at instant claim 1, 6, or 21.
Therefore, such structural differences between silica and gelatin nanoparticles are explicitly admitted and addressed on record. 
Third, although Duncan also teaches and pertains to silica nanoparticles, Duncan also provides general teachings regarding the nanoparticle arts, such as the general utility of such particles in antimicrobial methods by acting as carriers for essential oils.  This is pertinent because Duncan is applicable as prior art for all that it discloses or would reasonably suggest to one of skill in the art (see, e.g., MPEP §§ 2123(I)-(II)).  There is no requirement that “bodily incorporation” of a material from a secondary reference into a method of a primary reference must be possible as a prerequisite to the Examiner relying upon other, generic teachings set forth in the reference.
Fourth, the rationales set forth by the Examiner under MPEP §§ 2143(I)(A), (B), (C), (D), (G), and MPEP § 2144.07, are not premised upon the bodily incorporation of gelatin into the method of making silica nanoparticles, which is also disclosed by Duncan.  Such an interpretation of the rejections are nonsensical in view of the Examiner’s citations and reliance upon the methods of making gelatin nanoparticles as set forth in Yasmin, Sridhar, and Wang.  Rather, the rejections acknowledge that Duncan literally teaches, suggests, and discloses generally that “nanoparticle-stabilized capsules” may be used generically “for the treatment of bacterial biofilms” (see Duncan at title, abs, passim). Although Duncan exemplifies the use of silica nanoparticles, the broader teachings of Duncan apply generally to any nanoparticle system suitable for delivering antimicrobial compounds (see id.), because such systems would be expected to address the art-recognized problem of essential oils, namely “[t]he generally poor aqueous solubility and stability of these oils” (see Duncan at 7775 at col II; see rejection above, identifying these motivations to utilize nanoparticle delivery systems).  Therefore, the exemplary rationales set forth in the rejections above do not require or suggest the bodily incorporation of gelatin into the exemplified method of making silica nanoparticles disclosed by Duncan, but instead rely upon the general teachings of Duncan regarding the art-recognized problems of essential oils and the art-recognized solutions for such problems (i.e., the use of nanoparticle delivery systems that improve solubility and stability).
Fifth, Applicant’s argument has been specifically considered and addressed previously by the courts (see, e.g., MPEP § 2145(III)).  The courts have stated and maintained that "[t]he test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures.").  Similarly, here, there is not requirement that gelatin be capable of being bodily incorporated into a specific, exemplified method of forming silica nanoparticles disclosed in only a portion of the Duncan disclosure in order for the Examiner to rely upon the broader teachings of Duncan in the context of obviousness.
Sixth, Duncan does not discredit, discourage, criticize, or otherwise “teach away” from the use of gelatin nanoparticles as taught and disclosed by the combined teachings of Yasmin, Sridhar, and Wang.  Accordingly, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  Similarly, the teachings of Duncan regarding silica nanoparticles does not teach away, discourage, or discredit the teachings of the prior art pertaining to alternative types of nanoparticles. 
Seventh, Duncan and Yasmin are analogous art. Per MPEP § 2141.01(a)(I), art is analogous if it is reasonably pertinent to the problem faced by the inventor.  Here, the problem faced by the inventor is the use of nanoparticle delivery systems to facilitate the delivery of essential oils.  Similarly, Duncan and Yasmin each pertain to nanoparticles used to facilitate the delivery of pharmaceutical agents to targets.  Therefore, Duncan and Yasmin are each pertinent and analogous art. 
Accordingly, these arguments have been fully considered but not found persuasive.  Arguments premised upon the false assumption that the broad teachings of Duncan cannot be relied upon by the Examiner unless the exemplified method of making silica nanoparticles disclosed by Duncan could be modified by the bodily incorporation of gelatin, are not persuasive for at least the reasons discussed above (see, esp., MPEP § 2145(III)).  Furthermore, the claims do not require such steps, the rationales establishing obviousness relied upon by the Examiner do not require such steps, and therefore such arguments do not address the merits of the rejection and are not persuasive.
	It is the Examiner’s understanding that Applicant is alleging that Duncan “discloses microcapsules” rather than “nanoparticles comprising essential oil” (see, e.g., Reply filed 10/25/2022 at 11-12 at bridging ¶). This is neither disputed nor dispositive of the rejection, which is not based upon Duncan alone.  Furthermore, the amended claims do not recite nor require “nanoparticles comprising essential oil” or exclude “microcapsules”, and therefore such comments are not germane to the claimed invention as presently claimed.   Examiner has relied upon Yasmin in view of Sridhar and Wang, not Duncan, to address the specifics of the gelatin nanoparticle delivery systems that address the limitations actually claimed.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	It is the Examiner’s understanding that Applicant attempts to distinguish the particles of Duncan from “gelatin-stabilized nanocomposites” and “nano-sponges”, which are allegedly claimed (see, e.g., Reply filed 10/25/2022 at 12 at 1st full ¶, 12 at final ¶, 13 at 1st full ¶, 15 at final ¶, 16 at 1st ¶, 16 at final ¶).  However, the claims do not recite “nano-sponges” or “nanocomposites”, and such terms appear to lack any universally accepted, unambiguous definitions in the art. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In the absence of any clear, unambiguous definitions regarding the metes and bounds of a “nano-sponge”, “nanocomposite”, or other Applicant-created terminology, such arguments do not meaningfully establish that the present invention has any nonobvious structural distinctions relative to the prior art.  Furthermore, the issue is moot because Duncan has not been applied under 35 USC 102 or as a single reference under 35 USC 103, but instead has been applied in a combination of references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, the differences alleged and identified by Applicant in view of only Duncan, were fully addressed on record in view of Yasmin and the other references of record; therefore the fact that Duncan, when considered in isolation of the other references, does not teach such limitations is insufficient to rebut prima facie obviousness.
	It is the Examiner’s understanding that Applicant is attempting to distinguish Duncan from the present reference by referring to Scheme 1 of Duncan and instant figure 1 (see, e.g., Reply filed 10/25/2022 at 13).  First, Duncan has not been applied alone and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  Second, the rejections are not premised upon the bodily incorporation of gelatin into the methods of making silica nanoparticles disclosed by Duncan, but upon using a different nanoparticle delivery system altogether, namely the gelatin nanoparticle delivery system taught by Yasmin in view of the references of record.  Third, bodily incorporation is not a prerequisite for use of broad teachings in the primary reference as already discussed above (see, e.g., MPEP § 2145(III)).  Fourth, the claimed invention is not limited to the methodology shown at instant Figure 1, and therefore such limitations have not been examined as part of the claimed invention. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In sum, such arguments have been fully considered but not found persuasive for at least the reasons discussed above.
	It is the Examiner’s understanding that Applicant is attempting to allege that Yasmin and Duncan are non-analogous art because the method of making silica nanoparticles as disclosed by Duncan requires “a particular interfacial activity to provide Duncan’s capsules” and “Yasmin is silent regarding any interfacial activity” (see, e.g., Reply filed 10/25/2022 at 13-14 at bridging ¶, 14 at 1st full ¶).  This is not persuasive because (i), as noted above, bodily incorporation is not a prerequisite for use of broad teachings in the primary reference as already discussed above (see, e.g., MPEP § 2145(III)); (ii) the rejections do not actually recite, require, or rely upon substituting gelatin into the process referred to by Applicant, and therefore such arguments fail to address the merits of the rejection; and (iii) Duncan and Yasmin are analogous art because art is analogous if it is reasonably pertinent to the problem faced by the inventor (see, e.g,, MPEP § 2141.01(a)(I)), and here the problem faced by the inventor is the use of nanoparticle delivery systems to facilitate the delivery of essential oils; similarly, Duncan and Yasmin each pertain to nanoparticles used to facilitate the delivery of pharmaceutical agents to targets, and, therefore, Duncan and Yasmin are each pertinent and analogous prior art.   Accordingly, such arguments are not persuasive. 
	It is the Examiner’s understanding that Applicant is alleging that the claimed invention is not a “simple substitution” of known elements because Yasmin is not bodily incorporated into method of making silica nanoparticles taught by Duncan (see, e.g., Reply filed 10/25/2022 at 15 at final ¶).  Per MPEP § 2143(I)(B), an exemplary rationale supporting a conclusion of obviousness is “(B) Simple substitution of one known element for another to obtain predictable results”.  Here, the Examiner explicitly stated
Second, the claimed invention is the simple substitution of the nanoparticle delivery system disclosed by Duncan for the GNP drug delivery system taught by the Yasmin, Sridhar, and Wang; wherein the simple substitution would predictably yield an essential oil-loaded GNP suitable for use in the antimicrobial applications as described by Duncan, wherein such GNP drug delivery system would desirably provide the benefits identified by Yasmin, Sridhar, and Wang (i.e., increased solubility, bioavailability, and bioactivity, as well as low immunogenicity; as well as enhanced safety profile attributable to the riboflavin-based crosslinking); furthermore, the substituted components and their functions were all known in the prior art and would be expected to merely perform their art-recognized function in combination as they do separately (see, e.g., MPEP §§ 2143(I)(B), (G)). 
Therefore, the “simple substitution” is not premised or based upon the substitution of gelatin into a method disclosed by Duncan, but rather the substitution of the entire “nanoparticle delivery system disclosed by Duncan” (i.e., silica-based particles) for “the GNP drug delivery system taught by Yasmin, Sridhar, and Wang” (see rejection, above).  Accordingly, Applicant’s arguments fail to address the merits of the rejection, because the rejection does not require any modification of the Duncan silica nanoparticles, but instead the “substitution” is the entire prior art particle-based delivery system of Duncan for another prior art particle-based delivery system.  Arguments failing to address the merits of the rejections and rationales as actually set forth by the Examiner are not persuasive.
	It is the Examiner’s understanding that Applicant is alleging that the claims require that “each composite has a size of 500 nanometers or less” (see, e.g., Reply filed 10/25/2022 at 15 at final ¶).  This is incorrect and does not reasonably align with the claimed language.  Instant claim 1 requires each composite to have “an average diameter of less than or equal to 500 nanometers”.  Notably, an “average” usually implies species above and below the stated average.  Furthermore, bimodal distributions may have an “average” as claimed, but substantially different representative species.  For example, a group of two species each having a diameter of “500 nm”, would have an average of 500 nm.  However, a group of two species having diameters of 0.01 nm and 1000 nm, would also have an average diameter of 500 nm. Therefore, an “average” as actually claimed does not mean that “each composite has a size of 500 nanometers or less” as alleged by Applicant (see, e.g., Reply filed 10/25/2022 at 15 at final ¶).  Arguments based upon unclaimed limitations are not persuasive. 
	It is the Examiner’s understanding that Applicant is attempting to distinguish the teachings of Duncan alone from the pending claims by alleging that Duncan pertains only to “micrometer-size capsules” (see, e.g., Reply filed 10/25/2022 at 15 at final ¶).  First, Duncan has not been applied alone and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  Second, the claimed invention is does not exclude “micrometer-sized” materials, so long as the “average diameter” is within the scope claimed.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Third, Duncan literally pertains to nano-scale items (see, e.g., Duncan at title, abs). Fourth, submicron sized nanoparticles are explicitly taught by Yasmin, and the teachings of Yasmin in combination with Duncan is not addressed by the Applicant regarding gelatin nanoparticle sizes. In sum, such arguments have been fully considered but not found persuasive for at least the reasons discussed above.
	It is the Examiner’s understanding that Applicant again alleges that “Duncan teaches completely different structures for encapsulating an oil” (see, e.g., Reply filed 10/25/2022 at 16 at 1st ¶).  This is neither disputed nor dispositive of the rejection because the rejection is not premised upon the isolated teachings of Duncan alone, but rather the combined teachings of multiple references. Furthermore, the rejection addresses that the art teaches “completely different structures” capable of “encapsulating” pharmaceutical agents, other than those disclosed by Duncan, namely the gelatin nanoparticles disclosed by Yasmin in view of Sridhar and Wang.   Accordingly, such arguments are not persuasive because they fail to address the merits of the rejection or directly address the Examiner’s rationales supporting a determination of obviousness under MPEP §§ 2143(I)(A), (B), (C), (D), (G), MPEP § 2144.07, and MPEP § 2144.06(II). 
	It is the Examiner’s understanding that Applicant is alleging that the particular combination of prior art components “render the present claims patentable” (see, e.g., Reply filed 10/25/2022 at 16 at final ¶).  Such arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Critically, the allegation is contradicted by MPEP § 2143(I)(A), which literally explains that combining prior art elements according to known methods to yield predictable results is an “exemplary rationale” supporting a conclusion of obviousness.  Here, all components are prior art elements, and the combination of a known antimicrobial agent with a prior art gelatin nanogel delivery system yields only the expected result, namely drug-loaded nanoparticles suitable for use in antimicrobial applications. Accordingly, the “particular combination of prior art components” is obvious in the absence of evidence of unexpected results commensurate in scope with the requirements of MPEP § 716.02. No evidence of unexpected results commensurate in scope with the claimed invention have been placed on record to date.
	It is the Examiner’s understanding that Applicant addresses the second rejection under 35 USC 103 at pages 17-18 of the Reply, but that Applicant refers to previously raised arguments pertaining to Duncan (see, e.g., Reply filed 10/25/2022 at 18 at 1st ¶). These arguments were fully considered and addressed above, but not found persuasive for reasons of record.
In sum, the Court has stated
"[W]hen a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 , 417 , 127 S. Ct. 1727 , 167 L. Ed. 2d 705 (2007) (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273 , 282 , 96 S. Ct. 1532 , 47 L. Ed. 2d 784 (1976)).
Here, neither the essential oils nor the gelatin nanoparticle delivery system are novel, and the evidence of record suggests that merely altering concentrations or known result-effective parameters of such known systems is well-within the ordinary skill in the art. Here, the claimed invention has been rejected in view of MPEP §§ 2143(I)(A)-(D), (G), and applicable case law regarding routine optimization.  All elements recited in the claimed product were prior art elements, and each claimed element would merely perform its art-recognized function. 
	Accordingly, all arguments have been fully considered but not found persuasive for reasons set forth above.  Therefore, the rejections are maintained as revised above, and all revisions were necessitated by Applicant Amendment. 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 2017/0049113 A1 (Pub. Feb. 23, 2017; cited in previous action) pertains to microcapsules comprising an essential oil, suitable for use in the treatment of bacterial films (see, e.g., US’113 at abs, claims), wherein the weight percentage of essential oil is 90 to 99 weight percent (see, e.g., US’113 at ¶[0039]).
Landis et al. (Cross-Linked Polymer-Stabilized Nanocomposites for the Treatment of Bacterial Biofilms, ACS Nano 2017, vol. 11:946–952 (published Dec. 22, 2016); hereafter “Landis”; cited in previous action) details the reduction to practice of a cross-linked polymer nanocomposite comprising carvacrol oil and utilized in antimicrobial applications (see, e.g., Landis at abs, passim).
Poppe, (Chapter 7: Gelatin, Thickening and Gelling Agents for Food, 2nd ed., Springer-Science+Business Media, pages 144-168 (1997), cited in previous action) pertains to gelatin, and the reference defines gelatin and identifies that it is commercially available in Type A or Type B (see, e.g., Poppe at §7.2 on 144-145, §7.5 on 145); and that gelatins have well-known structures (see, e.g., Poppe at §7.6 on 150-151, Table 3, Fig. 7.2, §7.6.1 on 150-151).  
Ramos et al. (Gelatin-Based Films and Coatings for Food Packaging Applications, Coatings, vol. 6(41):1-20 (Sept. 28, 2016); cited in previous action; hereafter “Ramos”) identifies that essential oils are compounds “which exhibit antimicrobial and antioxidant properties” and were natural products Generally Recognized as Safe (GRAS) (see, e.g., Ramos at 4-5 at bridging ¶).  Ramos identifies that “[t]he use of antimicrobial additives in gelatin-based films or coating for food packaging applications is a promising area” (see, e.g., Ramos at § 2.1 on 5).  Ramos identifies that 
Recent works have reported the use of alternative techniques for the incorporation of these additives into gelatin by using micro- or nano-encapsulations with the purpose of improving and controlling their release rate.
(see, e.g., Ramos at § 2.1 on 5 at final ¶).  
Accordingly, Ramos evidences that artisans knew the benefits of essential oils, had previously utilized essential oils with gelatin-based products, and were motivated to utilize such additives in gelatin micro- or nano-encapsulation methods circa 2016 (see, e.g., Ramos at § 2.1 on 5, Table 1 on 6) 
Shemesh et al. (Novel LDPE/halloysite nanotube films with sustained carvacrol release for broad-spectrum antimicrobial activity, RSC Adv., vol. 5:87108-87117 (2015); hereafter “Shemesh”; cited in previous action) discloses that essential oils (EOs) and specifically carvacrol were art-recognized antimicrobial drugs, useable with nanomaterials to exhibit “outstanding antimicrobial properties with a broad spectrum of inhibitory activity against Escherichia coli, Listeria innocua . . . Alternaria alternate” and “a wide range of microorganisms, including bacteria, yeast, and molds” (see, e.g., Shemesh at title, abs, 87108 at col II at 1st to 2nd full ¶¶).  Accordingly, carvacrol (and EOs generally) are art-recognized drugs, which would be reasonably understood to be usable in art-recognized drug delivery systems.
US 5,403,587 (McCue et al.; Apr. 4, 1995; cited in previous action) discloses that antimicrobial compositions containing essential oils are prior art elements (see, e.g., US’587 at title, abs).
Pedro et al. (The use of nanotechnology as an approach for essential oil-based formulations with antimicrobial activity, In book: Microbial pathogens and strategies for combating them: science, technology and education, Vol. 2 (pp.1364-1374), Publisher: FormatexEditors: A. Méndez-Vilas (2013); cited in previous action) pertains to the use of nanotechnology as an approach for essential oil-based formulations having antimicrobial activity (see, e.g. id. at title, abs).
Gupta et al.6, which was coauthored by previous Declarant Vincent M. Rotello, addresses the problem of biofilm penetration and provides the same solution presently described (see, e.g., Gupta at title, abs, 3 at § Introduction, Fig. 1 on 3, 5-6 at § Nanoparticles as drug delivery vehicles for antibacterial therapy, Fig. 5 on 6 showing essential oil nanoparticles, 6 at col II). Accordingly, the Declarant’s previous work supports the conclusion that such ideas were in the public domain for over a year prior to filing.
Wang et al.7, which was coauthored by previous Declarant Vincent M. Rotello, identifies that over a year prior to the instant Application, the Declarant “believ[ed] that these systematic studies will facilitate the development of nanoparticle-based antimicrobial agents for the treatment of biofilms” (see, e.g., Wang2016 at 3 at col II at final ¶), wherein the studies involved the usage of “cationic NPs to penetrate into biofilms” using the essential oils of peppermint oil and cinnamaldehyde, wherein the paper concluded that 
....nanomaterials are promising tools for delivery vehicles and as antimicrobials in their own right. Their tunability and ability to interact multivalently make them excellent candidates for targeting planktonic bacteria. Their ability to penetrate biofilms likewise makes them promising therapeutics for these particularly difficult to treat infections.
	(see, e.g., Wang at 4 at col I).
Accordingly, the Declarant’s previous work supports the conclusion that such ideas were in the public domain for over a year prior to filing.
Examiner notes that in view of Duncan, Gupta, and Wang, it is evident that an artisan would predict and expect in view of the prior art that “cationic NPs” would “penetrate into biofilms” and act as “delivery vehicles” for “naturally occurring antimicrobial oils” (see, e.g., Wang2016 at 4 at col I).  Therefore, such results cannot credibly be deemed surprising or unexpected in view of the Declarant’s coauthored papers.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new or revised grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 see, e.g., Reply filed 10/08/2021 at 10-11 at bridging ¶, noting that Applicant identified the species as “the particles which were used in all of the working examples”, which would include the description at ¶[0046].
        2 see, e.g., Jones et al., Definitions of terms relating to the structure and processing of sols, gels, networks, and inorganic-organic hybrid materials (IUPAC Recommendations 2007), Pure Appl. Chem., Vol. 79, No. 10, pp. 1801-1829 (2007); cited in previous action; hereafter “IUPAC_Definitions”; at 1807 at §§ 3.1.5 and 3.1.9.
        3 See, e.g., Yasmin et al., Gelatin nanoparticles: a potential candidate for medical applications, Nanotechnol. Rev., vol. 6(2):191-207 (published online Sept. 26, 2016); cited in previous action; hereafter Yasmin; at title, abs, 191-192 at bridging ¶, 191 at § 1 at col I to col II, Table 1 on 192)
        4 Ramos et al., Gelatin-Based Films and Coatings for Food Packaging Applications, Coatings, vol. 6(41):1-20 (Sept. 28, 2016); cited in previous action; hereafter “Ramos”.
        5 see, e.g., Shemesh et al., RSC Adv., vol. 5:87108-87117 (2015); cited in previous action; hereafter “Shemesh”)
        6 Gupta et al., Nanoparticle-Based Antimicrobials: Surface Functionality is Critical, F1000Research 2016, 5(F1000 Faculty Rev):364 (Mar 16, 2016), also available at https://doi.org/10.12688/f1000research.7595.1; hereafter “Gupta”; cited in previous action.
        7 Wang et al., Nanomaterials for the Treatment of Bacterial Biofilms, ACS Infect. Dis. 2016, 2, 3−4 (published online Oct. 21, 2015); hereafter “Wang2016”; cited in previous action.